IN THE DISTRICT COURT OF APPEAL
KEATHEL CHAUNCEY, ESQ.,              FIRST DISTRICT, STATE OF FLORIDA
AS TRUSTEE ONLY UNDER
THE WHO DAT LAND TRUST,              NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      APPELLANT,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2876

US BANK NATIONAL ASS’N,
AS   TRUSTEE      FOR   SG
MORTGAGE        SECURITIES
TRUST 2006-FRE2, ASSET-
BACKED       CERTIFICATES,
SERIES 2006-FRE2,

      APPELLEE.


_____________________________/

Opinion filed March 8, 2017.

An appeal from the Circuit Court for Bay County.
Hentz McClellan, Judge.

David J. Melvin, Fresh Legal Perspective, PL, Tampa, for Appellant.

Kimberly S. Mello and Laura J. Bassini, Greenberg Traurig, P.A., Tampa; Michele
L. Stocker, Greenberg Traurig, P.A., Ft. Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.